Order filed July 17, 2014




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-01041-CR
                                    ____________

                    SIMEON DESHON STATEN, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                    On Appeal from the 174th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1374615

                                     ORDER

      The clerk’s record was filed December 10, 2013. Appellant has filed a
motion to extend time to file his brief that asserts relevant items have been omitted
from the clerk's record. See Tex. R. App. P. 34.5(c). The record does not contain
(1) the trial court’s charge to the jury for the guilt/innocence phase of the trial; and
(2) the jury’s verdict on guilt/innocence. Appellant’s motion states that in answer
to an attempt to supplement the record on appeal, he was informed the items are
under seal. However, the clerk’s record contains no sealing order.
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before July 28, 2014, containing (1) the trial court’s charge to the jury
for the guilt/innocence phase of the trial and (2) the jury’s verdict on
guilt/innocence.

       If the omitted items were sealed in the trial court, the Harris County District
Clerk is directed to file (1) the sealing order; and (2) the supplemental clerk’s
record under seal.

       If an omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                                     PER CURIAM